DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of the preliminary amendment filed on 2/19/2020.  Claims 1-24 are canceled.  Accordingly, claims 25-43 are pending for consideration on the merits in this Office Action.

Election/Restrictions

Applicant's response and/or traversal to the election requirement filed on 2/23/2022 is acknowledged.  The traversal is on the ground(s) that restriction was improper.  This is found persuasive.
The requirement for restriction is hereby WITHDRAWN.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/15/2020 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: AT LEAST REFERENCE CHARACTER 380 FOUND IN 0038 OF THE DISCLOSORE.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: A LEAST REFERENCE CHARACTERS 161, 162, 163 FOUND IN FIGURE 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claim 25 is allowed.

The following is a statement of relevant prior art:  

	As per independent Claim 25, the prior art, Marciniak (US4544023) teaches a modular heat pump system for use in a building [col 1, lines 6-10; fig 2], comprising: a first module, comprising: an in-wall enclosure [26] mountable within an exterior wall of the building and having an upper surface and an exterior-facing surface [figs 2 & 3]; and a second module [18] dimensioned to be operatively received within the interior-facing opening of the first module [figs 2 & 3], comprising: 
Marciniak does not teach an indoor duct opening and an outdoor duct opening defined in the upper surface; an outdoor air vent defined in the exterior-facing surface; and an interior-facing opening; a housing having at least an exterior-facing side, an upper side, and an interior-facing side; an indoor air outlet defined in the upper side of the housing and positioned to mate with the indoor duct opening; an outdoor air outlet defined in the upper side of the housing and positioned to mate with the outdoor duct; an indoor air inlet defined in the interior-facing side; and an outdoor air inlet defined in the exterior-facing side and positioned to mate with the outdoor air vent.

As per independent Claim 25, the prior art, Jennings et al. (US4811570) teaches a modular heat pump system for use in a building [col 1, lines 8-13; fig 2], comprising: a first module, comprising: an in-wall enclosure [20] mountable within an exterior wall of the building and having an upper surface and an exterior-facing surface [fig 1]; and a second module [10] dimensioned to be operatively received within the interior-facing opening of the first module [fig 1], comprising: 

a housing having at least an upper side, and an indoor air outlet defined in the upper side of the housing and positioned to mate with the indoor duct opening [fig 2]
Jennings does not teach an outdoor duct opening defined in the upper surface; an outdoor air vent defined in the exterior-facing surface; and an interior-facing opening; a housing having at least an exterior-facing side, and an interior-facing side; an outdoor air outlet defined in the upper side of the housing and positioned to mate with the outdoor duct; an indoor air inlet defined in the interior-facing side; and an outdoor air inlet defined in the exterior-facing side and positioned to mate with the outdoor air vent.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims depending from claim 25 are also cited as allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Derks (US5301744), cited to teach the state of the art in modular refrigeration;
Smith (US3308634), cited to teach the state of the art in wall air conditioners.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763